Citation Nr: 0318645	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received 
to reopen a claim of entitlement to dependency and 
indemnity compensation (DIC).

2.  Whether new and material evidence has been received 
to reopen a claim of entitlement to death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 12, 1973, 
through November 16, 1975.  The appellant is his 
surviving spouse.

This case was before the Board of Veterans' Appeals 
(Board) in March 2003, at which time it was remanded for 
further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, continued to 
deny the appellant's request to reopen claims of 
entitlement to DIC and entitlement to death pension 
benefits.  Thereafter, the case was returned to the Board 
for further appellate action.

In February 2003, the appellant's representative  raised 
contentions to the effect that the RO committed clear and 
unmistakable error (CUE) in its April 1976 administrative 
determination which concluded that the veteran's death 
was the result of his own willful misconduct and was not 
incurred in the line of duty.  Questions of CUE in the 
April 1976 decision have not been developed or certified 
to the Board on appeal; and therefore, the Board has no 
jurisdiction over any potential issues involving CUE.  
Accordingly, those questions will not be considered below 
but are referred to the RO for an appropriate response.  
38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2002); 
38 C.F.R. § 20.101 (2002).  


FINDINGS OF FACT

1.  In an unappealed administrative decision, dated in 
April 1976, the RO concluded that the veteran's death in 
a November 1975 motorcycle accident was due to willful 
misconduct and was not incurred in the line of duty.

2.  Evidence associated with the record since the RO's 
April 1976 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim of entitlement to DIC.  

3.  In May 1976, the appellant was awarded death pension 
benefits for herself and as custodian for the veteran's 
minor child.  

4.  In an unappealed September 1985 administrative 
decision, the RO determined that the grant of death 
pension benefits to the appellant in her own right and as 
custodian of the veteran's minor child had been clearly 
and unmistakably erroneous, because they had not met the 
basic eligibility criteria for such benefits.  

5.  Evidence associated with the record since the RO's 
September 1985 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim of entitlement to non-service-connected death 
pension.  
CONCLUSIONS OF LAW

1.  The RO's April 1976 decision, which denied 
entitlement to DIC is final.  38 U.S.C. § 4005 (1976); 38 
C.F.R. § 19.153 (1975) (now 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2002).  

2.  The criteria to reopen the claim of entitlement to 
DIC have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

3.  The RO's September 1985 decision, which found clear 
and unmistakable error (CUE) in the RO's grant of death 
pension benefits is final.  38 U.S.C. § 4005 (1976); 38 
C.F.R. § 19.192 (1985) (now 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2002).  

4.  The criteria to reopen the claim of entitlement to 
death pension benefits have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to DIC or death pension 
benefits due to the veteran's death in service.  A review 
of the record discloses that this is not the appellant's 
first such claim.  In March 1976, the RO received the 
appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  She maintained 
that the veteran had died in service and that she was, 
therefore, entitled to DIC.  

In March 1976, as now, when any veteran died after 
December 31, 1956, from a service-connected or 
compensable disability, the VA paid DIC to such veteran's 
surviving spouse, children, and parents.  38 U.S.C. § 410 
(1976) (now 38 U.S.C.A. § 1310).  The standards and 
criteria for determining whether or not a disability was 
service-connected were those applicable under chapter 11 
of title 38 of the United States Code.  Under that 
chapter, compensation was payable for disability 
resulting from personal injury suffered or disease 
contracted or aggravated in the line of duty, provided 
that the veteran was discharged or released under 
conditions other than dishonorable from the period of 
service in which said injury or disease was incurred or 
aggravated, and provided that the disability was not the 
result of the veteran's own willful misconduct (emphasis 
added).  38 U.S.C. § 310 (1976).  Indeed, VA regulations 
stated that direct service connection could be granted 
only when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct.  38 C.F.R. 3.301(a) 
(1975).  If the death occurred in active service under 
conditions which precluded payment of service-connected 
death benefits, death pension was paid to the surviving 
spouse or children, provided that the deceased had 
completed at least two years of honorable military, naval 
or air service (emphasis added).  38 C.F.R. § 3.1(d)(2) 
(1975).  

Relevant evidence received in support of the veteran's 
March 1976 claim consisted of a copy of a Report of 
Casualty (DD Form 1300); reports of accident 
investigations performed in service; a copy of the 
appellant's marriage contract; and a copy of a birth 
certificate showing that in August 1975, the appellant 
and the veteran had had a child.  The accident 
investigations verified that on November 16, 1975, while 
returning to base in Japan, the veteran had been killed 
in a motorcycle accident.  It was determined that at the 
time of the accident, he had been operating the 
motorcycle at an unsafe speed and that he had been under 
the influence of alcohol.  Therefore, in an April 1976 
administrative decision, the RO concluded that the 
veteran's death had been due to willful misconduct and 
had not been in the line of duty.  Accordingly, DIC 
benefits were denied.  The appellant was notified of that 
decision, as well as her appellate rights; however, a 
notice of disagreement (NOD) was not received with which 
to initiate the appellate process.  Accordingly, that 
decision became final under the law and regulations then 
in effect.  38 U.S.C.A. § 4005; 38 C.F.R. § 19.153 (now 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103).

In May 1976, the RO informed the appellant that she had 
been awarded death pension benefits for herself and as 
custodian for the veteran's minor child.  The effective 
date of that award was November 16, 1975.

In January 1977, following a VA field examination, it was 
determined that the appellant had been in a marital 
relationship since May 1976.  Consequently, she was 
notified that her death pension benefits had been 
terminated, effective December 31, 1976.  The erroneous 
payment of non-service-connected death pension benefits 
to the appellant from May to December 1976, resulted in 
an overpayment.

In January 1979, death pension benefits to the appellant 
as the custodian of the veteran's minor child were 
suspended, because the post office had been unable to 
locate the appellant and had returned the Child's Pension 
Questionnaire (VA Form 21-8828) to the VA.  On August 16, 
1979, the VA determined that the appellant's whereabouts 
were unknown and stopped the payment of non-service-
connected pension benefits to the appellant as the 
custodian of the veteran's minor child.  The cessation of 
payments to the appellant as the custodian of the 
veteran's minor child resulted in an additional 
overpayment.

In March 1985, E. C. T., alleged that she had had custody 
of the veteran's minor child since 1977 and claimed DIC 
benefits on behalf of the child.  

In September 1985, after reviewing the claims file, the 
RO determined that the May 1976 grant of death pension to 
the appellant in her own right and as the custodian of 
the veteran's minor child had been clearly and 
unmistakably erroneous.  In so deciding, the RO noted 
that the veteran's death was a result of his own willful 
misconduct.  The RO further noted that at the time of his 
death the veteran had not served on active duty for two 
years and that the appellant and the veteran's minor 
child, therefore, did not have basic eligibility for 
death pension.  38 C.F.R. § 3.1(d)(2).  The appellant was 
also notified of that decision, as well as her appellate 
rights; however, again, an NOD was not received with 
which to initiate the appellate process.  Accordingly, 
that decision also became final under the law and 
regulations then in effect.  38 U.S.C.A. § 4005; 
38 C.F.R. § 19.192 (now 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103).

On numerous occasions from February 1991 through December 
1998, the appellant variously requested that the VA 
reopen her claim of entitlement to DIC and that the VA 
resume payment of death pension benefits.  In responses 
dated through January 1999, the VA informed her of its 
previous actions and of her need to submit new and 
material evidence in order to reopen the claim.  

In April 1995, the appellant petitioned the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter Court) for 
extraordinary relief in her efforts to receive DIC or 
death pension benefits.  The Court dismissed her petition 
for failure to tender the filing fee or to file a motion 
to waive the fee.

In July 2001, the appellant requested that her claim of 
entitlement to DIC or death pension benefits be reopened.  

Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. § 7105.  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim 
and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based 
on new and material evidence, the Board must first 
determine whether the appellant has, in fact, presented 
new and material evidence under 38 C.F.R. § 3.156.  

Recently, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

In August 2001, the VA published final rules implementing 
the VCAA, including changes with respect to the 
definition of new and material evidence and the 
development of associated cases.  66 Fed. Reg. 45620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a)).  The changes with 
respect to new and material evidence, however, are only 
effective for claims filed on or after August 29, 2001. 
66 Fed. Reg. 45620, 45630-32 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
Inasmuch as the appellant's claim was filed before that 
date, the changes with respect to new and material 
evidence are not applicable in this case.
Prior to August 2001, new and material evidence was 
evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it had to be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).

If new and material evidence was presented, the Board 
proceeded to evaluate the merits of the claim but only 
after insuring that the duty to assist the appellant in 
the development of his claim had been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's decisions in 
April 1976 and September 1985 consists of a copy of a 
statement of the veteran's service; a copy of his 
certification of military service; a copy of the 
veteran's November 10, 1975, request to have the 
appellant admitted to Japan; copies of sympathy letters 
from the Secretary of the Navy and the veteran's 
commanding officer; and the transcript of a hearing held 
at the RO in May 2003.  Also added to the record is the 
report of a VA Field Examination performed in January 
1977; however, it pertains to the appellant's marital 
status in the mid-1970's and is not relevant to this 
appeal.  

During her hearing at the RO, the appellant testified 
that the veteran's fatal motorcycle accident was not the 
result of willful misconduct, as he was not under the 
influence of alcohol at the time of the accident.  She 
stated that he was only a social drinker, not an 
alcoholic and that he was always careful when driving his 
motorcycle.  She further stated that since their first 
child had been born just prior to the accident, the 
veteran would have not have been so reckless as to drive 
under the influence of alcohol.  Therefore, she concluded 
that the veteran's fatal accident was just that, an 
accident.
While the evidence added to the record is new in the 
sense that it has not previously been before VA decision 
makers, it does not set forth any relevant facts which 
were not known at the time of the prior RO decisions.  As 
such, it is essentially cumulative in nature.  The 
appellant's testimony notwithstanding, she has not 
submitted any competent evidence to support her theory of 
the case that the veteran's fatal accident was not the 
result of his own willful misconduct.  Indeed, there is 
no evidence that she was present at the time of or 
immediately following the accident.  Moreover, during the 
hearing, she conceded that she had no further evidence to 
submit.  Even when considered with evidence previously on 
file, the additional evidence is not so significant that 
it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, it is not new and 
material and does not provide a basis to reopen the claim 
of entitlement to DIC or the claim to reopen a claim of 
entitlement death pension payments.

In arriving at this decision, the Board has considered 
the appellant's citations to 38 U.S.C.A. §§ 1521, 1542, 
and 5251 (VA Form 9, received in July 2002).  Section 
5251 does not exist, and section 1521 is not applicable 
to this case, as it concerns pension payments made to 
veterans who are permanently and totally disabled by non-
service-connected disability.  Section 1542 does state 
that under certain conditions, the VA shall pay pension 
to each child a deceased veteran of a period of war.  As 
noted above, however, VA regulations further require that 
if, as here, the veteran's death occurred in active 
service under conditions which precluded payment of 
service-connected death benefits, the veteran had to have 
completed at least two years of honorable military, naval 
or air service.  38 C.F.R. § 3.1(d)(2).  That is a 
requirement the veteran simply did not meet.




ORDER

New and material evidence not having been received, the 
request to reopen a claim of entitlement to DIC is 
denied.

New and material evidence not having been received, the 
request to reopen a claim of entitlement to death pension 
benefits is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the form 
to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
In the meanwhile, please note these important corrections 
to the advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on 
or after November 18, 1988" is no longer required 
to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect 
to the claim on or after November 18, 1988" is no 
longer a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for 
representing you.


 

